Citation Nr: 0713809	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  The appellant, who had active service from June 1979 
to February 1989, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Diabetes mellitus, type II, was not manifested during 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to service.  



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for diabetes mellitus, type II, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in December 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  The 
December 2003 letter informed the appellant that additional 
information or evidence was needed to support her service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board acknowledges that the 
appellant has not been afforded a VA examination in 
connection with her claim.  However, in light of the lack of 
objective medical evidence indicating that the appellant 
experienced symptomatology in service that can be associated 
with her present diagnosis of diabetes mellitus, type II, 
such an examination is not necessary. See 38 C.F.R. § 
3.159(c)(4).     

In addition, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



B.  Law and Analysis 

The appellant contends she is entitled to service connection 
for diabetes mellitus, type II, on the basis that she 
developed gestational diabetes while pregnant with her second 
child in service; that this condition went untreated; and 
that she eventually developed diabetes mellitus, type II, in 
connection with or as a result of the diabetes she had in 
service. See January 2006 hearing transcript.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board concludes, as will 
be explained below, that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as diabetes mellitus (type II) when 
such disease is manifested to a compensable degree within one 
year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection for type 
II diabetes mellitus may be applicable on a presumptive 
basis.  However, the appellant did not serve in the Republic 
of Vietnam and does not contend otherwise. As such, service 
connection on this presumptive basis for diabetes mellitus is 
not warranted. See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). 

In this matter, the appellant's service medical records do 
not support her contention that she developed gestational 
diabetes or diabetes mellitus in service.  In this regard, 
the Board observes that the appellant gave birth in March 
1984 after carrying her son full term (40 weeks gestation). 
See April 1984 inpatient treatment and record cover sheet.  
The appellant testified that she was told by her service 
medical provider that she had gestational diabetes 
approximately five months into her pregnancy. See January 
2006 hearing transcript, pgs. 3, 6.  She contends that this 
diagnosis was related to an abnormal blood glucose reading of 
95 at that time. Id., pgs. 2, 6.   

For the record, the Board observes that the appellant's 
service medical records do not contain any complaints, 
treatment or diagnoses of high blood sugar levels, 
hyperglycemia or diabetes mellitus in service either before 
the appellant's son was born in March 1984 or after his 
birth.  The appellant's pre-pregnancy service examinations 
consistently reported that she had negative urinalysis 
testing. See July 1978 report of medical examination and 
report of medical history; service medical records dated in 
February 1980 ("UA c ?? C+S"), April 1980 ("UA C+S"), 
April 1982 ("U/A culture"), March 1983 (C+S urine") and 

